Harvey, J.
(dissenting): Plaintiff contends there is a fatal hiatus in the statute which in any event would prevent the collection of the tax in question. There is no fatal hiatus in this statute (G. S. 1935, *79979-1501). We print its pertinent portions, including in brackets the clause which, it is argued, it was fatal to omit:
“All property, corporeal or incorporeal, and any interest therein, within the jurisdiction of the state, whether belonging to the inhabitants of the state or not, which shall pass by will or by the laws regulating intestate succession, or by deed, grant or gift made in contemplation of death, or made or intended to take effect in possession or enjoyment after the death of the grantor, to any person, . . . shall be taxed as herein provided. Distributees of estates, whether they succeed to the ownership of their respective shares by reason of the provisions of a will or under the law of descents and distributions, or by deed, grant or gift made in contemplation of death [or made or intended to take effect in possession or enjoyment after the death of the grantor], shall be classified as follows: . . .” (Italics ours.)
This is followed by a classification of the distributees of an estate, with varied exemptions applicable to the respective classes, and with the applicable rates for the computation of the tax, none of which is made to depend upon the manner by which the estate of the decedent passes.
No casus omissus should be recognized as existing in a statute if such recognition defeats the principal purpose of the legislature in enacting the statute. See Young v. Regents of State University, 87 Kan. 239, 124 Pac. 150, and particularly pages 252 to 263, where this question is discussed at length.
It is a fundamental rule of statutory construction, to which all others are subordinate, that the purpose or intent of the legislature governs when that intent can be ascertained from the statute, even though words, phrases or clauses at some place in the statute must be omitted or inserted. This rule, stated in various forms, has been applied by this court throughout its history. (Jones v. The State, ex rel., 1 Kan. 273; State v. Bancroft, 22 Kan. 170; Intoxicating Liquor Cases, 25 Kan. 751; Noecker v. Noecker, 66 Kan. 347, 71 Pac. 815; Tatlow v. Bacon, 101 Kan. 26, 165 Pac. 835; Railway Co. v. Cowley County, 103 Kan. 681, 684, 685, 176 Pac. 99; Schmitz v. Schmitz, 124 Kan. 546, 549, 261 Pac. 824; State, ex rel., v. Horn, 126 Kan. 591, 270 Pac. 597; State v. Lebow, 128 Kan. 715, 280 Pac. 773; Clark v. Murray, 141 Kan. 533, 41 P. 2d 1042; State, ex rel., v. Gleason, 148 Kan. 1, 14, 15, 79 P. 2d 911; Johnson v. Hensley, 150 Kan. 96, 90 P. 2d 1088.)
It is clear from the statute above quoted, particularly that part we have printed in italics, that the legislature • intended to place a tax upon property which passes by deed, grant or gift, made or in*800tended to take effect in possession or enjoyment after the death of the grantor. With that intention so clearly expressed, the omission of that phrase from a later portion of the section, where distributees were classified, exemptions stated, and tax rate imposed, should not defeat the legislative purpose.
In Landrum v. Flannigan, 60 Kan. 436, 56 Pac. 753, the court was considering a statute (as revised, now G. S. 1935, 21-2150) which, provided (we print in brackets the words which, it was argued, it' was fatal to omit):
“Every wife, child, parent, guardian or employer, or other person, who shall be injured in person or property or means of support by any intoxicated person, or in consequence of intoxication, habitual or otherwise, of any person, such wife, child, parent or guardian [employer, or other person] shall have a right of action in his or her own name against any person who shall by selling, bartering or giving intoxicating liquors have caused the intoxication of such person, for all damages actually sustained, as well as for exemplary damages.”
A husband had brought an action alleging defendant had furnished plaintiff’s wife intoxicating liquor, resulting in damages to him. The trial court sustained a demurrer to his petition on the ground that he was not one of the persons enumerated as having a right of action for such damages. The court held:
"If necessary to give effect to the evident intent of a legislative enactment, • its language may be completed by reading into it such inadvertently omitted words as may be requisite to express its obvious sense.” (Syl. ff 1.)
And further held:
“. . . that the second enumeration in it (the statute) of the classes of persons upon whom the right of action is conferred, and which omits ‘employers’ and ‘other persons’ from the list, is to be construed as inclusive of such omitted classes, so as to correspond with the first enumeration.” (Syl. ¶ 2.)
There is a similar holding in State v. Radford, 82 Kan. 853, 108 Pac. 119. There are many authorities to the same effect from other jurisdictions.
Here the methods by which property to be taxed passes, include property which passes by deed, grant or gift, made or intended to take effect in possession or enjoyment after the death of the grantor. The fact this particular phrase was omitted in the second enumeration of the methods by which property passes on the death of the owner, when the only things being considered in such enumeration were the classification of distributees, exemptions for the various classes and the rate of taxation, does not, in my judgment, create a hiatus or a casus omissus which prevents the state from collecting a *801tax on the property of the decedent which passes by deed, grant or gift, made or intended to take effect in possession or enjoyment after the death of the grantor. •
There are many sections of our statutes which if dissected by a close analysis of the language used, and so interpreted, the construction would defeat the obvious purpose of the legislature. Normally courts do not do that; rather they seek to find from the statute the purpose of the legislature, and when that is found, construe the statute accordingly. That should be done here.
Allen, J., concurs in this dissent.